Citation Nr: 9923514	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-31 954A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 22, 1994, 
for the award of special monthly compensation (SMC) at the 
(r)(1) rate for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her friends and her daughter



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.  

The Board notes that it is neither contended nor shown that 
the veteran was entitled to a higher rate of SMC, but rather 
the argument advanced is that an earlier effective date for 
the award of SMC at the (r)(1) rate is warranted.  

Since 38 U.S.C.A. § 5121, which authorizes payment of certain 
accrued benefits, was amended in October 1996 and now extends 
the relevant time period for payment of such benefits to a 
two-year period prior to death instead of the former one-year 
period, this liberalizing law applies with respect to 
appellant's accrued benefits claim, which was timely 
perfected subsequent to the veteran's death in August 1995.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  


FINDINGS OF FACT

1.  A formal claim for additional SMC was construed to be 
filed by the veteran on June 22, 1995.  

2.  The veteran died in August 1995, while his June 1995 SMC 
claim was still pending with the RO.  

3.  The appellant, the veteran's widow, filed a timely claim 
for accrued benefits.  

4.  A rating action in March 1996 awarded SMC at the (r)(1) 
rate for accrued benefits purposes, effective January 3, 
1995, said to be the date when total loss of bowel control 
was first shown.  This was also the date the veteran was 
first found to be in need of regular aid and attendance.  

5.  A rating action in March 1998 assigned an earlier 
effective date of June 22, 1994 for the total loss of bowel 
control, which was one year prior to the veteran's June 1995 
claim.  SMC at the (r)(1) rate was also awarded from the same 
June 1994 date, based in part on the veteran's need for aid 
and attendance.  

6.  The presence of bowel incontinence or the need for aid 
and attendance prior to June 22, 1994 is not shown by the 
evidence in file or constructively in file at the time of the 
veteran's death.  


CONCLUSION OF LAW

An effective date earlier than June 22, 1994 for the award of 
SMC at the (r)(1) rate for accrued benefits purposes is not 
warranted.  38 U.S.C.A. §§ 1114, 5121 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400.  (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The essential facts in this case are set out as findings of 
fact above.  




Additionally, the record shows that the veteran has been 
service connected for multiple sclerosis since 1978 and that 
he began receiving SMC benefits beginning in 1988.  

In February 1992 the RO granted SMC under subsection (p) at 
the rate intermediate between subsections (l) and (m) based 
on service-connected disability rated as 100 percent (loss of 
use of the lower extremities) and additional service 
connected disabilities evaluated at 50 percent or more.  
(bladder impairment (60%); memory, intellectual and speech 
impairment (30%); weakness of the right upper extremity 
(10%); weakness of the left upper extremity (10%); bowel 
impairment (10%); and nystagmus (10%).  The veteran was 
notified of this determination, but did not appeal.  

Reports of periodic VA hospitalizations from 1992 to 1995 do 
not demonstrate the presence of or diagnosis of a total loss 
of bowel control.  A nurse's note during hospitalization in 
January 1995 shows that the veteran was incontinent of stool 
on one occasion during that hospital stay.  The 1992-95 
hospitalizations were primarily for the veteran's bladder 
problems and the records show that the veteran was performing 
self catheterization on a daily basis.  

Following the veteran's death in August 1995, the appellant 
contended that a claim for increase in SMC had been filed 
with VA by the veteran in June 1995.  While VA had no record 
of such filing, it was later decided that an SMC claim had 
been filed by the veteran on June 22, 1995 and that this 
claim was pending at the time of the veteran's death.  The 
appellant had argued for and accepted June 22, 1995 as the 
date of the veteran's SMC claim.  




A rating action in March 1996 awarded SMC at the (r)(1) rate, 
effective January 3, 1995, said to be the date when total 
loss of bowel control (rendering the veteran in need of aid 
and attendance) was first shown.  

At a hearing on appeal in February 1998, the appellant, her 
daughter and friends testified as to the severity of the 
veteran's condition to include bowel incontinence in the 
years prior to his death.  They also reported many of the 
difficulties encountered in caring for him during that 
period.  Similar statements had been submitted previously.  
The appellant felt the increased award of SMC for accrued 
benefits purposes should be effective from 1992, based on the 
severity of the veteran's condition beginning at that time.  

In a rating action in March 1998, the hearing officer awarded 
SMC at the (r)(1) rate for accrued benefits purposes, 
effective June 22, 1994, one year prior to the date of the 
veteran's June 1995 claim.  He also assigned a 100 percent 
rating for bowel incontinence, effective from the same June 
22, 1994 date.  

In an informal hearing presentation in June 1999, the 
appellant's representative noted that an award of accrued 
benefits is now limited by law to a period of two years prior 
to the veteran's death and that in the present case, an 
effective date in August 1993, two years prior to the 
veteran's death, should have been assigned.  

Criteria.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(m) is payable for anatomical loss or loss of use of 
both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place.  

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114 (l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent or more will afford entitlement to the next 
higher intermediate rate or if already entitled to an 
intermediate rate to the next higher statutory rate under 38 
U.S.C.A. § 1114, but not above the (o) rate.  In the 
application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. §§ 1114(l) through (n) or the 
intermediate rate provisions outlined above.  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable if the veteran, as a result of service-
connected disability, is so helpless as to be in need of 
regular aid and attendance.  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable if the veteran, as a result of service-
connected disability, has suffered disability under 
conditions which would entitle such veteran to two or more of 
the rates provided in one or more subsections (l) through (n) 
of this section, no condition being considered twice in the 
determination.

A veteran receiving the maximum rate under 38 U.S.C.A. § 1114 
§ (o) or (p) who is in need of regular aid and attendance or 
a higher level of care is entitled to an additional allowance 
during periods he or she is not hospitalized at United States 
Government expense.  Determination of this need is subject to 
the criteria of § 3.352.  The regular or higher level aid and 
attendance allowance is payable whether or not the need for 
regular aid and attendance or a higher level of care was a 
partial basis for entitlement to the maximum rate under 38 
U.S.C.A. § 1114(o) or (p), or was based on an independent 
factual determination.  38 U.S.C.A. § 1114 (r)(1), (2).  

A determination on a claim by the RO in which the claimant is 
properly notified is final if an appeal is not perfected.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1).  Paragraph two 
provides that for disability compensation, the effective date 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

In pertinent part, periodic monetary benefits under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death and due 
and unpaid for a period not to exceed two years, shall upon 
the death of such individual be paid to the veteran's spouse.  
38 U.S.C.A. § 5121.  

Analysis

An accrued-benefits claimant stands in the exact position 
vis-a-vis adjudication of the deceased veteran's underlying 
disability-compensation claim as did the veteran immediately 
prior to his death, including all evidentiary requirements 
then applicable to the veteran's underlying claim.  The 
appellant's accrued benefits claim derives from the veteran's 
claim for an increase in SMC, and will be based on the 
evidence in the file at the time of his death.  Evidence in 
the file at date of death may include evidence deemed 
constructively in file at date of death.  Thus, evidence 
received after the veteran's death cannot be considered in 
deciding this accrued benefits claim, unless it may be deemed 
to have been constructively in file at the date of death.  


In 1988, the veteran was awarded SMC at the (m) rate based on 
the loss of use of both legs at a level, or with 
complications, preventing natural knee action with prosthesis 
in place.  This award was increased to the next intermediate 
rate between (m) and (n) based on his having additional 
disabilities ratable at 50 percent or more.  

The record also shows that the veteran was in receipt of a 10 
percent rating for bowel impairment beginning in August 1988, 
and that this rating was confirmed in the unappealed rating 
action in February 1992.   Medical records subsequent to that 
rating action up to June 21, 1994 fail to establish any 
definitive increase in bowel impairment prior to the June 22, 
1994 date found by the RO to be the proper effective date for 
such increase.  

In this regard, the Board would note that while not clearly 
stated, the rating actions awarding SMC in March 1996 and 
March 1998 were each based on a finding that the veteran's 
incontinence of bowel when added to his service-connected 
disabilities, other than that of the lower extremities, 
rendered the veteran helpless or in need of aid and 
attendance.  

This finding of a need for aid and attendance under (r)(l) 
was based on service-connected disabilities separate and 
distinct from his (m) rating based on loss of use of both 
legs at a level, or with complications, preventing natural 
knee action with prosthesis in place.  The award of two of 
the rates provided in subsections (l) through (n) with no 
condition being considered twice qualified the veteran for 
the rate of subsection (o).  As noted above, where a veteran 
who is receiving the maximum rate under 38 U.S.C.A. § 1114 
(o) is in need of aid and attendance, an allowance under 
(r)(1) is payable whether or not the need for aid and 
attendance was a partial basis for entitlement under (o).  

The record shows that in the March 1996 rating action the RO 
based its award of a 100 percent rating for "bowel 
incontinence" solely on one nursing notation recorded during 
hospitalization in January 1995.  The hospital report itself 
was negative as to any indication of total loss of bowel 
control.  However, this single notation of "bowel 
incontinence" was found by the RO to be sufficient to show 
that the veteran was incontinent of bowel even though this 
view was not supported by the medical evidence of record at 
the time of the veteran's death.  Further, the increase 
afforded by the RO in the March 1996 rating action also 
provided the basis for the award of SMC at the (r)(1) rate 
for accrued benefits purposes based on the veteran's 
resulting need for aid and attendance.  These awards were 
initially made effective in January 1995, when total 
incontinence was said to be first shown.  

The RO in the rating action of March 1998 found that the 
veteran was incontinent of bowel one year prior to the date 
of his claim in June 1995, and awarded the 100 percent rating 
for bowel incontinence as well as SMC at the (r)(1) rate from 
June 22, 1994.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(2).  It is unclear, whether the February 1998 
hearing testimony with respect to the veteran's difficulties 
with bowel incontinence in 1994, served as the basis for the 
earlier effective date awarded, but this constituted lay 
testimony as to facts not medically established in the record 
at the time of the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  

The applicable statutory and regulatory provisions, fairly 
construed, require that the RO and the Board look to all 
communications in the file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits and, then, to all other evidence of record 
to determine the "earliest date as of which", within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a).  

However, in this case, the Board notes the absence of any 
competent medical evidence to establish the presence of total 
bowel incontinence prior to June 22, 1994, a fact that would 
preclude a valid claim in this regard.  

Based on a review of the evidence of record at the time of 
the veteran's death, there remains a question as to whether 
the veteran was totally incontinent of bowel at any time 
prior to his death.  However, the limited question before the 
Board at this time is whether the appellant is entitled to an 
effective date earlier than the June 22, 1994 effective date 
assigned by the RO for the award of SMC at the (r)(1) rate 
for accrued benefits purposes.  The clear answer to this 
question is no, as the evidence of record at the time of the 
veteran's death fails to show that the veteran was 
incontinent of bowel or otherwise met any of the criteria 
necessary for the award of SMC at the (r)(1) rate prior to 
June 22, 1994.  

As noted above, the benefit sought by the appellant may be 
paid from the "earliest date as of which", within the year 
prior to the claim, the increase in disability was 
ascertainable.  The Board has considered the appellant's 
contention that SMC benefits should be paid from 1992; but 
the earliest effective date for payment of accrued benefits 
would be two years prior to the veteran's or August 
1993.  There is also no competent evidence to support an 
effective date in August 1993 as there is no showing of the 
presence of total bowel incontinence or any other qualifying 
disability that would support a finding that the veteran 
needed regular aid and attendance prior to June 22, 1994.  
Thus, payment of SMC at the (r)(1) rate for accrued benefits 
purposes prior to June 22, 1994 is not warranted.  

In reaching the foregoing determinations, the Board has also 
given consideration to the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  


ORDER

Entitlement to an effective date earlier than June 22, 1994, 
for the award of SMC at the (r)(1) rate for accrued benefits 
purposes is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

